Citation Nr: 1044664	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
response dated September 2008, the Veteran stated that he was 
only appealing his claims for right and left knee disabilities.  
Therefore, these two issues are the only ones in appellate 
status.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current right knee disability began many years after service, and 
was not caused by any incident of service.


CONCLUSION OF LAW

The criteria for service connection for right knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

There is no competent evidence of record that the Veteran 
sustained a right knee injury in service.  The first medical 
evidence of a right knee disability is in 2002.  Because there is 
no event, injury, or disease in service, or within one year of 
separation from service, to which the Veteran's right knee 
disability could be related; a VA medical opinion is unnecessary.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran and a fellow serviceman stated that the Veteran's 
legs were run over twice; by either a two and a half or five ton 
truck, and in part, he sustained knee injuries.  

The Veteran's service treatment record dated in April 1967 note 
that a car hit him from behind, and he was carried on the hood of 
the car for about ten feet.  Examination was negative except for 
a slight tenderness in the left posterior leg.  He was returned 
to duty.  On his report of medical history for separation in 
September 1969, he checked "no" to the question regarding whether 
he ever had a trick or locked knee.  However, he complained of 
occasional pain in the left knee.  An orthopedic examination was 
negative.  The first mention of a right knee disability was in a 
February 2002 private clinical note.  Subsequently, degenerative 
joint disease and internal derangement of the right knee was 
diagnosed.  

Service connection is generally warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent or more 
during the one-year period following a veteran's separation from 
active duty, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service record of 
the disorder.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  If a disease is shown to be chronic in service, 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

As there is no competent evidence of record to satisfy the last 
two elements of the Pond test, service connection is not 
warranted on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran states that he has had continuous problems with his 
right knee since an inservice motor vehicle accident.  A Veteran 
is competent to state that he has had right knee problems since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His service treatment 
records note a motor vehicle accident in April 1967, but are 
negative for any complaint or finding of a right knee condition.  
On a private clinical note dated in February 2002, the Veteran 
complained of right knee pain and swelling of six days duration, 
and he denied any injuries to the area.  The Veteran's own 
statements made at his separation from service, and in 2002 and 
shortly thereafter contradict his statements, made for the 
purpose of his compensation claim, that he has had continuous 
right knee problems since discharge.  There is no current 
diagnosis of any right knee condition in the record.  The 
Veteran's allegations of continuity of symptomatology are 
outweighed by the report of the separation examination and post-
service clinical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous records are entitled to more probative 
weight than the recollections of the Veteran and others of events 
which occurred years or even decades after discharge from service 
and made in the context of a claim for benefits; and one is 
usually more truthful when providing information for the purposes 
of medical diagnosis and treatment than when one is providing 
information for the purpose of receiving monetary compensation.)  
Thus service connection is not warranted based on continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(d)

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for a right knee disability is 
denied.




REMAND

The Veteran and a fellow serviceman stated that the Veteran's 
legs were run over twice; by either a two and a half or five ton 
truck, and in part, he sustained knee injuries.  The Veteran 
indicates that he has had left knee pain since separation from 
service.

The Veteran's service treatment record dated in April 1967 note 
that a car hit him from behind and he was carried on the hood of 
the car for about ten feet.  Examination was negative except for 
a slight tenderness in the left posterior leg.  He was returned 
to duty.  On his report of medical history for separation in 
September 1969, he checked "no" to the question regarding whether 
he ever had a trick or locked knee.  However, he complained of 
occasional pain in the left knee.  An orthopedic examination was 
negative.  There are no post-service treatment records related to 
any left knee condition.  

An examination is needed to resolve the issue of whether the 
Veteran has a current left knee disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination of 
his left knee.  The entire claims folder, and 
a copy of this remand, must be provided to 
the examiner in association with the 
examination.

Following examination of the Veteran and a 
review of the record, the examiner should 
provide an opinion regarding whether the 
Veteran currently has a left knee disability 
and, if so, whether at least as likely as not 
(i.e., probability of 50 percent) that the 
left disability was caused by an event of 
service, or whether it initially manifested 
during service and has continued ever since.  

The examiner must provide a rationale for any 
opinion provided.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


